PARKER, Judge.
The judgment appealed from was dated 10 January 1974. The record on appeal was docketed in this Court on 14 May 1974. No order of the trial tribunal extending the time for docketing appears in the record. For failure of appellant to docket within apt time, the appeal is subject to dismissal. Rule 5, Rules of Practice in the Court of Appeals.
The record does contain orders dated 11 March and 11 April 1974 extending the time for serving the case on appeal, but an extension of timé to docket the record on appeal is not accomplished by an extension of time to serve case on appeal. Kurtz v. Insurance Co., 6 N.C. App. 625, 170 S.E. 2d 496; Smith v. Starnes, 1 N.C. App. 192, 160 S.E. 2d 547. Each of the orders referred to contains the statement that “the time for docketing said case is extended to_” Under Rule 5, the trial tribunal may, for good cause, extend the time for docketing the record on appeal for a period not exceeding sixty days, but this cannot be accomplished by an order purporting to extend the time for an indefinite period or to an undesignated date.
Nevertheless, we have reviewed such of appellant’s assignments of error as are brought forward in his brief and find no prejudicial error. Traffic at the intersection where the collision occurred was controlled by a traffic light, and each party contended he had the green light. The case was one for the twelve and on sharply conflicting evidence their verdict was for the plaintiff.
Appeal dismissed.
Judges Campbell and Hedrick concur.